      Case 1:20-cr-00072-JMF Document 46 Filed 02/11/21 Page 1 of 1




                                                          February 10, 2021

Via ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Robert Berry, 20 CR 72 (JMF)

Dear Judge Furman:

       Per the Court’s order dated February 8, 2021 (ECF # 44), the parties
have conferred and jointly request that Mr. Berry’s sentencing hearing go
forward on February 25, 2021. Mr. Berry consents to proceed remotely by
video conference or telephone in light of the ongoing public health situation.

                                                   Respectfully submitted,


                                                   _____________________________
                                                   Tamara L. Giwa
                                                   Counsel for Mr. Berry
                                                   Federal Defenders of New York
                                                   (917) 890-9729


Cc:    AUSA Brett Kalikow (via ECF)


Application GRANTED. Sentencing, currently scheduled for February 25, 2021, at 2:15 p.m.
will go forward virtually, using the Microsoft Teams platform. Chambers will provide the
parties with instructions on how to access the proceeding in a separate Order. The Clerk of
Court is directed to terminate Doc. #45. SO ORDERED.




                             February 11, 2021
